Citation Nr: 1231507	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss and tinnitus stem from his military noise exposure.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  According to his statements and testimony of record, the Veteran reports military noise exposure which includes aircraft noise while serving as an air policeman and flight security controller.  He also reports exposure to small arms fire as well as rocket and mortar attacks while stationed in the Republic of Vietnam during the Vietnam War.

The Veteran also reports a postservice occupational history involving the manufacturing of farm equipment for approximately 29 years before serving as a driver's license examiner.  In October 2009, the Veteran asserted that his manufacturing occupation involved the use of mandatory hearing protection.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer). 

The facts of this case may be briefly summarized.  The Veteran was not provided audiometric examination on his enlistment examination.  Rather, the examiner performed a whispered voice test which was 15/15 in both ears.  A June 1962 Hearing Conservation evaluation reflected that the Veteran was exposed to loud noise 8 hours per day without the use of hearing protection.  Audiometric examination revealed right ear puretone thresholds of 5, 5, 5, 5, 5, 10 and 5 decibels at 250, 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  The Veteran had left ear puretone thresholds of 10, 10, 15, 10, 10, 10 and 10 decibels at 250, 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  On his February 1969 separation examination, audiometric examination revealed right ear puretone thresholds of 10, 5, 5, 5, 10 and 20 decibels, as well as left ear puretone thresholds of 20, 0, 5, 10, 10, and 20 decibels, at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.

The Veteran filed his service connection claim for bilateral hearing loss and tinnitus in May 2009.  On VA Compensation and Pension (C&P) examination in September 2009, the Veteran reported an inservice noise exposure history of aircraft noise and a postservice noise exposure history involving the manufacturing of farm equipment.  He reported bilateral tinnitus "since the military."  Puretone audiometry revealed a normal to moderate degree sloping sensorineural hearing loss bilaterally which met the criteria for hearing loss disability for VA purposes.  Following review of the claims folder, the VA examiner provided the following opinion:

C file and SMRs were reviewed.  The exit exam 2/12/69 documented normal hearing at military separation.  The [V]eteran's MOS likely exposed him to hazardous noise but the SMRs do not indicate that this had a permanent negative impact on hearing.  All hearing tests in the SMRs documented normal hearing, and were negative for treatment and/or complaints of tinnitus.

The [V]eteran's post military occupational noise (manufacturing - farm equipment) likely contributed to his current degree of hearing loss and reported tinnitus.

The additional relevant evidence includes an October 2009 private audiologist examination report which included additional history from the Veteran that he experienced temporary threshold shifts and tinnitus while performing military duties involving hazardous noise.  His manufacturing vocation required the mandatory use of hearing protection during use of machinery.  The Veteran also reported that his tinnitus began as intermittent in the military and became constant over the years.  Puretone testing demonstrated a mild to moderate high frequency sensorineural hearing loss bilaterally.  On review of the Veteran's service treatment records (STRs), the examiner commented that there was a significant threshold shift between examination in 1962 and separation in 1969 of up to 15 decibels at some frequencies.  Based upon the above, the examiner provided the following opinion:

It is my opinion that it is more likely than not that [the Veteran's] hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian.  It is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  This opinion is based on threshold shift between ... military audiograms and separation exam, case history, and onset of tinnitus.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran has experienced considerable noise exposure during his period of active duty service.  Based on this accepted history, the record contains medical opinions for and against the bilateral hearing loss claim.  

The VA C&P opinion against the claim, which attributed the current hearing loss to civilian noise exposure in a manufacturing environment, does not take into consideration the Veteran's report of wearing mandatory hearing protection while working as a civilian.  The examiner also does not explain the significance, if any, of the threshold shifts shown on military examinations between 1962 and 1969 or the Veteran's allegation of the onset of tinnitus in service.

On the other hand, the private examiner opinion commented that medical literature indicated that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram, and that the Veteran demonstrated significant threshold shifts between his audiometric examinations in 1962 and 1969.  The examiner based the opinion, in part, on the Veteran's report of tinnitus beginning in service.

Given all of these factors, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral sensorineural hearing loss and tinnitus stem from his military noise exposure.  Overall, the private examiner opinion provides a reasoned explanation for the opinion offered, to include an analysis of the significance of threshold shifts in service when viewed in light of medical literature.  The Board finds no basis to impeach the Veteran's allegation of the onset of tinnitus during active service.  Thus, the opinion holds significant probative value as it is deemed to be based on an accurate factual history.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on an accurate factual predicate constitutes competent medical opinion with probative value).

Conversely, the VA C&P opinion is entitled to less probative weight as it is not based on a complete and accurate factual predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that the availability of the claims file is relevant to the probative value of the examiner's opinion, but providing the caveat that "it is what an examiner learns from the claims file for use in forming the expert opinion-and not just the reading of the file-that matters").  In this respect, the VA examiner did not discuss the significance, if any, of the threshold shifts on audiometric testing between 1962 and 1969 and presumed tinnitus did not begin in service as it was not documented.  Additionally, the examiner gave no indication that the Veteran reported wearing hearing protection during his post service occupation.

Overall, the Board finds that the benefit of the doubt doctrine may be appropriately applied by granting the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


